Exhibit 10.3

 

Amendment to the Selective Insurance Group, Inc.

2005 Omnibus Stock Plan (the "Stock Plan")

The Stock Plan is amended by deleting the existing Section 9(h) thereof in its
entirety and replacing such section with a new Section 9(h), as follows:

 

9.

Restricted Stock.

 

(h)

Effect of Termination of Employment (or Provision of Services).  Unless
otherwise provided by the Committee, upon the termination of a Participant's
employment (or upon cessation of such Participant's service to the Company) for
any reason other than death, disability or Retirement (as defined in the
Participant's Agreement), any and all shares to which restrictions on
transferability apply shall be immediately forfeited by the Participant and
transferred to, and reacquired by, the Company.  In the event of a forfeiture of
shares pursuant to this Section 9(h), the Company shall repay to the Participant
(or the Participant's estate) any amount paid by the Participant for such
shares.  In the event that the Company requires a return of shares, it shall
also have the right to require the return of all dividends paid on such shares,
whether by termination of any escrow arrangement under which such dividends are
held or otherwise.  In the event that the employment of a Participant with the
Company (or the Participant's service to the Company) shall terminate on account
of the death, disability or, Retirement (as defined in the Participant's
Agreement) of the Participant:

 

 

(i)

all shares of Company Stock subject to restrictions on transferability, the
vesting of which is not subject to the achievement of Performance Goals, shall
no longer be subject to any restrictions on transferability and shall be
delivered to the Participant or his executor, administrator, personal
representative, heirs or beneficiaries, as the case may be, as provided in
Section 9(g) hereof; and

 

 

(ii)

all shares of Company Stock subject to restrictions on transferability, the
vesting of which is subject to the achievement of Performance Goals, shall
continue to be subject to such restrictions on transferability and shall only be
delivered upon the satisfaction of all restrictions and conditions on vesting of
such Company Stock contained in the Participant Agreement evidencing the award
of such Company Stock.  Any and all shares which fail to become vested pursuant
to the terms of the Participant Agreement evidencing the award of such Company
Stock, shall be forfeited by the Participant (or the Participant's estate) and
transferred to, and reacquired by, the Company as described in the first
paragraph of Section 9(h) above.

 